 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   ALICE MEJIA, et al.,
                                                         Case No.: 2:18-cv-02128-GMN-NJK
12          Plaintiff(s),
                                                                      ORDER
13   v.
                                                                   [Docket No. 25]
14   WESTGATE LAS VEGAS RESORT, LLC,
15          Defendant(s).
16         Pending before the Court is a motion to extend certain deadlines. Docket No. 25. Any
17 response shall be filed by May 29, 2019, and any reply shall be filed by noon on May 30, 2019.
18         IT IS SO ORDERED.
19         Dated: May 28, 2019
20                                                            ______________________________
                                                              Nancy J. Koppe
21                                                            United States Magistrate Judge
22
23
24
25
26
27
28

                                                  1
